Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 11/17/2021, in which claims 1, 6-9, 14-17 and 20 are amended, claims 2-3 and 10-11 are canceled. Claims 1, 4-9, 12-17 and 20 are currently pending.
Response to Arguments
As to claims 7-8, applicants submit the following argument.
“Even if Kim could be modified with Sharifi (which relates to dragging and dropping an icon 505 on the telephone number 510 in the display 500 to share the entity represented by the icon 505, see paragraph [0055]), the modified solution would be that one thumbnail image is selected and moved to another application for sharing.”

The examiner respectfully disagrees. Kim discloses that Figs 10C-D shows that a user can select another content 1032 (window overlapping instruction) in addition to the content 1031 [See ¶-130-133]. When the second content 1032 ("no less than 2") is selected, the images are shown as by floating UI 450 (M floating windows) [See ¶-133-134]. The user may share content by moving the content to a corresponding execution screen [See ¶-105, 141]. When the user shares a plurality of images, the processor may combine them into a single image for sharing (together) [See ¶-93].
Applicant’s arguments dated 11/17/2021 have been fully considered, but they are not deemed to be persuasive.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160062557 A1 thereafter "Kim"), in view of Kwon et al (US 20150026620 A1 thereafter "Kwon"), in view of Sefton (US 10942632 B1).
As to claim 1, Kim discloses a method for sharing a multimedia resource, comprising: displaying, responsive to reception of a preset trigger instruction for any one of multimedia resources on a first page, a first floating window, and … [Figs 10A-E shows that a plurality of content 1031 and 1032 can be captured [See ¶-130-134]. A user input (preset trigger instructions) on content 1031 (multimedia resource) shown in Fig 10A causes content to be captured [See ¶-90, 130]. A first captured content 1031 is shown as a floating window 450 (first floating window) in Fig 10B as a thumbnail [See ¶-131]]

moving, responsive to reception of a first movement instruction for the first floating window, the first floating window to the target area of a screen; … [The system provides the floating overlay (first floating window) as the user navigates the device [See ¶-33, 49]. The overlay is positioned (moved) near possible drop zones (target area) [See ¶-33, 49]. Additionally, the floating overlay can be moved by the user to a desired location (target area) [See ¶-49]]
sending, responsive to reception of a first release instruction for the first floating window on the second page, the multimedia resource to the recipient [The user may share content by selecting share icon 572 (first release instruction) or by moving (first release instruction) the content to a corresponding execution screen [See ¶-105, 141]. The content may be shared with other devices, e.g. devices 102 and 104 (recipient) [See ¶-105, 141]].
However, Kim does not teach "displaying a target area for storing the multimedia resource in form of a resource collection container at forefront, … a prompt message to guide a user to temporarily store the multimedia resource in the target area is displayed in the resource collection container; reducing, responsive to determining the first [content] as a first [content] to be held in the target area of the screen, an area of the first page in the screen and displaying the first [content] in the target area of the screen, wherein the target area of the screen is an area other than the reduced area of the first 
On the other hand, Kwon does teach "displaying a target area for storing the multimedia resource in form of a resource collection container at forefront, … reducing, responsive to determining the first [content] as a first [content] to be held in the target area of the screen, an area of the first page in the screen and displaying the first [content] in the target area of the screen, wherein the target area of the screen is an area other than the reduced area of the first page; after switching to a second page, moving, responsive to reception of a second movement instruction for the first [content], the first [content] to the second page, wherein the second page is a page for performing information interaction with a recipient".
Kwon discloses that a bar indicator 502 (target area) is displayed that is used to store content (multimedia resource) [See ¶-173-174]. When a user flicks a content element from a home screen (first page) to a clipboard indicator 502 it is copied and shown within the clipboard region (target area), as shown in Figs 6A-D [See ¶-165, 173-175]. The clipboard region (“area other than the reduced area”) expands to occupy a portion of the interface shown in Fig 6D [See ¶-175]. The broadest reasonable interpretation of “reducing, … an area of the first page in the screen” does not preclude simply reducing the visible area of the first page from teaching the limitation, as taught by Kwon. A skilled artisan would recognize from Fig 6D, that when the clipboard region is expanded, the visible area of the home screen (first page) is reduced because of the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim's overlapping floating UI to incorporate the teachings of Kwon's clipboard region.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Kwon's clipboard region would have predictably resulted in conserving screen real estate by only displaying the clipboard drawer when desired.
However, Kim and Kwon do not teach "a prompt message to guide a user to temporarily store the multimedia resource in the target area is displayed in the resource collection container".
On the other hand, Sefton does teach "a prompt message to guide a user to temporarily store the multimedia resource in the target area is displayed in the resource collection container".
Sefton discloses that a message "Add to Clipboard" is displayed when the user drags a Zzote/graphical element over the Add bar region (target area) [See Col 93, Ln 35-50 and Col 5, Ln 35-51]. The "Add to Clipboard" text is displayed over the visual clipboard 4140 (resource collection container) as shown in Fig 41D.

Motivation to do so would be to suggest to the user that the clipboard may accept the dragged item and that releasing the element will add it to the clipboard, as taught by Sefton [See Col 93, Ln 29-41].
As to claim 7, Kim, Kwon, and Sefton disclose the method of claim 1, further comprising: displaying in the overlapped form, responsive to reception of a window overlapping instruction in the target area, N floating windows held in the target area, wherein N is a positive integer no less than 2; [Kim, Figs 10C-D shows that a user can select another content 1032 (window overlapping instruction) in addition to the content 1031 [See ¶-130-133]. When the second content 1032 ("no less than 2") is selected, the images are shown as by floating UI 450 (M floating windows) [See ¶-133-134]. The images overlap one another in the floating UI 450 [See ¶-96]. A skilled artisan would understand that the floating UI 450 has not been moved to any other area. A skilled artisan would understand that the above steps could be performed for another N set of contents]
displaying a second window number identifier at a specified position in the target area; [Kim, The floating UI 450 includes the number "2" ("second window number identifier") to indicated the number of stored contents [See ¶-134]]
moving, responsive to reception of a fourth movement instruction for the N overlapped floating windows, the N overlapped floating windows [Kim, The user may 
from the target area to the second page; and [Kwon, As shown in Fig 14, the user may copy an image content to the clipboard and then switch to a message transceiving application (second page) [See ¶-223-225]. The user can drag (fourth movement instruction) the image content from the clipboard region (target area) to the message application (second page), and send a message to a contact [See ¶-225-226, 277-278]]
sending, responsive to reception of a third release instruction for the N overlapped floating windows, N multimedia resources stored within the target area to the recipient together [Kim, The user may share content by selecting share icon 572 (third release instruction) or by moving the content to a corresponding execution screen [See ¶-105, 141]. The content may be shared with other devices, e.g. devices 102 and 104 (recipient) [See ¶-105, 141]. When the user shares a plurality of images, the processor may combine them into a single image for sharing (together) [See ¶-93]].
As to claim 8, Kim, Kwon, and Sefton disclose the method of claim 1, further comprising: moving, responsive to reception of a fifth movement instruction for X other floating windows [Kim, Figs 10C-D shows that a user can select another content 1032 (window overlapping instruction) in addition to the content 1031 [See ¶-130-133]. When the second content 1032 ("no less than 2") is selected, the images are shown as by floating UI 450 (M floating windows) [See ¶-133-134]. The images overlap one another in the floating UI 450 [See ¶-96]. The user may share content by moving the content to a corresponding execution screen [See ¶-105, 141]]

displaying the X floating windows on the second page in an overlapped form, wherein X is a positive integer no less than 2; [Kim, When the second content 1032 ("no less than 2") is selected, the images are shown as by floating UI 450 (M floating windows) [See ¶-133-134]. The images overlap one another in the floating UI 450 [See ¶-96]. The user may share content by moving the content to a corresponding execution screen (second page) [See ¶-105, 141]]
displaying a third window number identifier on top of the X overlapped floating windows; and [Kim, The floating UI 450 includes the number "2" ("third window number identifier") to indicated the number of stored contents [See ¶-134]]
sending, responsive to reception of a fourth release instruction for the X overlapped floating windows, multimedia resources within the X overlapped floating windows to the recipient together [Kim, The user may share content by selecting share icon 572 (third release instruction) or by moving the content to a corresponding execution screen [See ¶-105, 141]. The content may be shared with other devices, e.g. devices 102 and 104 (recipient) [See ¶-105, 141]. When the user shares a plurality of images, the processor may combine them into a single image for sharing (together) [See ¶-93]].
As to claim 9, Kim discloses a device for sharing a multimedia resource, comprising: a processor; and a memory configured to store instructions executable by the processor, wherein the processor is configured to: [Electronic device 101 shown in Fig 1 includes a processor 120, and memory 130 [See ¶-52]. The memory can store instructions for the processor [See ¶-56, 207]]
display, responsive to reception of a preset trigger instruction for any one of multimedia resources on a first page, a first floating window, and … [Figs 10A-E shows that a plurality of content 1031 and 1032 can be captured [See ¶-130-134]. A user input (preset trigger instructions) on content 1031 (multimedia resource) shown in Fig 10A causes content to be captured [See ¶-90, 130]. A first captured content 1031 is shown as a floating window 450 (first floating window) in Fig 10B as a thumbnail [See ¶-131]]
wherein the multimedia resource corresponding to the preset trigger instruction is displayed in the first floating window in a thumbnail form, and … [A first captured content 1031 is shown as a floating window 450 (first floating window) in Fig 10B as a thumbnail [See ¶-131]]
move, responsive to reception of a first movement instruction for the first floating window, the first floating window to the target area of a screen; … [The system provides the floating overlay (first floating window) as the user navigates the device [See ¶-33, 49]. The overlay is positioned (moved) near possible drop zones (target area) [See ¶-33, 49]. Additionally, the floating overlay can be moved by the user to a desired location (target area) [See ¶-49]]
send, responsive to reception of a first release instruction for the first floating window on the second page, the multimedia resource to the recipient [The user may 
However, Kim does not teach "display a target area for storing the multimedia resource in form of a resource collection container at forefront, … a prompt message to guide a user to temporarily store the multimedia resource in the target area is displayed in the resource collection container; reduce, responsive to determining the first [content] as a first [content] to be held in the target area of the screen, an area of the first page in the screen and display the first [content] in the target area of the screen, wherein the target area of the screen is an area other than the reduced area of the first page; move, after switching to a second page, responsive to reception of a second movement instruction for the first [content], the first [content] to the second page, wherein the second page is a page for performing information interaction with a recipient".
On the other hand, Kwon does teach "display a target area for storing the multimedia resource in form of a resource collection container at forefront, … reduce, responsive to determining the first [content] as a first [content] to be held in the target area of the screen, an area of the first page in the screen and display the first [content] in the target area of the screen, wherein the target area of the screen is an area other than the reduced area of the first page; move, after switching to a second page, responsive to reception of a second movement instruction for the first [content], the first [content] to the second page, wherein the second page is a page for performing information interaction with a recipient".
area other than the reduced area”) expands to occupy a portion of the interface shown in Fig 6D [See ¶-175]. The broadest reasonable interpretation of “reducing, … an area of the first page in the screen” does not preclude simply reducing the visible area of the first page from teaching the limitation, as taught by Kwon. A skilled artisan would recognize from Fig 6D, that when the clipboard region is expanded, the visible area of the home screen (first page) is reduced because of the overlapping clipboard region. As shown in Fig 14, the user may copy an image content to the clipboard and then switch to a message transceiving application (second page) [See ¶-223-225]. The user can drag the image content from the clipboard region to the message application, and send a message (interaction) to a contact (recipient) [See ¶-225-226, 277-278].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim's overlapping floating UI to incorporate the teachings of Kwon's clipboard region.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Kwon's clipboard region would have predictably resulted in conserving screen real estate by only displaying the clipboard drawer when desired.

On the other hand, Sefton does teach "a prompt message to guide a user to temporarily store the multimedia resource in the target area is displayed in the resource collection container".
Sefton discloses that a message "Add to Clipboard" is displayed when the user drags a Zzote/graphical element over the Add bar region (target area) [See Col 93, Ln 35-50 and Col 5, Ln 35-51]. The "Add to Clipboard" text is displayed over the visual clipboard 4140 (resource collection container) as shown in Fig 41D.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim's overlapping floating UI, and Kwon's clipboard region to incorporate the teachings of Sefton's clipboard message.
Motivation to do so would be to suggest to the user that the clipboard may accept the dragged item and that releasing the element will add it to the clipboard, as taught by Sefton [See Col 93, Ln 29-41].
As to claim 15, Kim, Kwon, and Sefton disclose the device of claim 9, wherein the processor is further configured to: display in an overlapped form, responsive to reception of a window overlapping instruction in the target area, N floating windows held in the target area, wherein N is a positive integer no less than 2; [Kim, Figs 10C-D shows that a user can select another content 1032 (window overlapping instruction) in addition to the content 1031 [See ¶-130-133]. When the second content 1032 ("no less than 2") is selected, the images are shown as by floating UI 450 (M floating windows) 
display a second window number identifier at a specified position in the target area; [Kim, The floating UI 450 includes the number "2" ("second window number identifier") to indicated the number of stored contents [See ¶-134]]
move, responsive to reception of a fourth movement instruction for the N overlapped floating windows, the N overlapped floating windows [Kim, The user may share content by moving the content to a corresponding execution screen [See ¶-105, 141]]
from the target area to the second page; and [Kwon, As shown in Fig 14, the user may copy an image content to the clipboard and then switch to a message transceiving application (second page) [See ¶-223-225]. The user can drag (fourth movement instruction) the image content from the clipboard region (target area) to the message application (second page), and send a message to a contact [See ¶-225-226, 277-278]]
send, responsive to reception of a third release instruction for the N overlapped floating windows, N multimedia resources stored within the target area to the recipient together [Kim, The user may share content by selecting share icon 572 (third release instruction) or by moving the content to a corresponding execution screen [See ¶-105, 141]. The content may be shared with other devices, e.g. devices 102 and 104 
As to claim 16, Kim, Kwon, and Sefton disclose the device of claim 9, wherein the processor is further configured to: move, responsive to reception of a sixth fifth movement instruction for X other floating windows [Kim, Figs 10C-D shows that a user can select another content 1032 (window overlapping instruction) in addition to the content 1031 [See ¶-130-133]. When the second content 1032 ("no less than 2") is selected, the images are shown as by floating UI 450 (M floating windows) [See ¶-133-134]. The images overlap one another in the floating UI 450 [See ¶-96]. The user may share content by moving the content to a corresponding execution screen [See ¶-105, 141]]
 held in the target area, the X floating windows to the second page, and [Kwon, As shown in Fig 14, the user may copy an image content to the clipboard and then switch to a message transceiving application (second page) [See ¶-223-225]. The user can drag (fourth movement instruction) the image content from the clipboard region (target area) to the message application (second page), and send a message to a contact [See ¶-225-226, 277-278]] 
display the X floating windows on the second page in an overlapped form, wherein X is a positive integer no less than 2; [Kim, When the second content 1032 ("no less than 2") is selected, the images are shown as by floating UI 450 (M floating windows) [See ¶-133-134]. The images overlap one another in the floating UI 450 [See ¶-96]. The user may share content by moving the content to a corresponding execution screen (second page) [See ¶-105, 141]]
third window number identifier") to indicated the number of stored contents [See ¶-134]]
send, responsive to reception of a fourth release instruction for the X overlapped floating windows, multimedia resources within the X overlapped floating windows to the recipient together [Kim, The user may share content by selecting share icon 572 (third release instruction) or by moving the content to a corresponding execution screen [See ¶-105, 141]. The content may be shared with other devices, e.g. devices 102 and 104 (recipient) [See ¶-105, 141]. When the user shares a plurality of images, the processor may combine them into a single image for sharing (together) [See ¶-93]].
As to claim 17, Kim discloses a non-transitory storage medium having stored thereon computer program instructions that, when executed by a processor, implement a method for sharing a multimedia resource, wherein the method comprises: [Electronic device 101 shown in Fig 1 includes a processor 120, and memory 130 (non-transitory storage medium) [See ¶-52]. The memory can store instructions for the processor [See ¶-56, 207]]
displaying, responsive to reception of a preset trigger instruction for any one of multimedia resources on a first page, a first floating window, and … [Figs 10A-E shows that a plurality of content 1031 and 1032 can be captured [See ¶-130-134]. A user input (preset trigger instructions) on content 1031 (multimedia resource) shown in Fig 10A causes content to be captured [See ¶-90, 130]. A first captured content 1031 is shown as a floating window 450 (first floating window) in Fig 10B as a thumbnail [See ¶-131]]

moving, responsive to reception of a first movement instruction for the first floating window, the first floating window to the target area of a screen; … [The system provides the floating overlay (first floating window) as the user navigates the device [See ¶-33, 49]. The overlay is positioned (moved) near possible drop zones (target area) [See ¶-33, 49]. Additionally, the floating overlay can be moved by the user to a desired location (target area) [See ¶-49]]
sending, responsive to reception of a first release instruction for the first floating window on the second page, the multimedia resource to the recipient [The user may share content by selecting share icon 572 (first release instruction) or by moving (first release instruction) the content to a corresponding execution screen [See ¶-105, 141]. The content may be shared with other devices, e.g. devices 102 and 104 (recipient) [See ¶-105, 141]].
However, Kim does not teach "displaying a target area for storing the multimedia resource as a resource collection container at forefront, … a prompt message to guide a user to temporarily store the multimedia resource in the target area is displayed in the resource collection container; reducing, responsive to determining the first [content] as a first [content] to be held in the target area of the screen, an area of the first page in the screen and displaying the first [content] in the target area of the screen, wherein the target area of the screen is an area other than the reduced area of the first page; after 
On the other hand, Kwon does teach "displaying a target area for storing the multimedia resource as a resource collection container at forefront, … reducing, responsive to determining the first [content] as a first [content] to be held in the target area of the screen, an area of the first page in the screen and displaying the first [content] in the target area of the screen, wherein the target area of the screen is an area other than the reduced area of the first page; after switching to a second page, moving, responsive to reception of a second movement instruction for the first [content], the first [content] to the second page, wherein the second page is a page for performing information interaction with a recipient".
Kwon discloses that a bar indicator 502 (target area) is displayed that is used to store content (multimedia resource) [See ¶-173-174]. When a user flicks a content element from a home screen (first page) to a clipboard indicator 502 it is copied and shown within the clipboard region (target area), as shown in Figs 6A-D [See ¶-165, 173-175]. The clipboard region (“area other than the reduced area”) expands to occupy a portion of the interface shown in Fig 6D [See ¶-175]. The broadest reasonable interpretation of “reducing, … an area of the first page in the screen” does not preclude simply reducing the visible area of the first page from teaching the limitation, as taught by Kwon. A skilled artisan would recognize from Fig 6D, that when the clipboard region is expanded, the visible area of the home screen (first page) is reduced because of the overlapping clipboard region. As shown in Fig 14, the user may copy an image content 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim's overlapping floating UI to incorporate the teachings of Kwon's clipboard region.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Kwon's clipboard region would have predictably resulted in conserving screen real estate by only displaying the clipboard drawer when desired.
However, Kim and Kwon do not teach "a prompt message to guide a user to temporarily store the multimedia resource in the target area is displayed in the resource collection container".
On the other hand, Sefton does teach "a prompt message to guide a user to temporarily store the multimedia resource in the target area is displayed in the resource collection container".
Sefton discloses that a message "Add to Clipboard" is displayed when the user drags a Zzote/graphical element over the Add bar region (target area) [See Col 93, Ln 35-50 and Col 5, Ln 35-51]. The "Add to Clipboard" text is displayed over the visual clipboard 4140 (resource collection container) as shown in Fig 41D.

Motivation to do so would be suggest to the user that the clipboard may accept the dragged item and that releasing the element will add it to the clipboard, as taught by Sefton [See Col 93, Ln 29-41].
As to claim 20, Kim, Kwon, and Sefton disclose the non-transitory storage medium of claim 17, wherein the method further comprises: displaying in the overlapped form, responsive to reception of a window overlapping instruction in the target area, N floating windows held in the target area, wherein N is a positive integer no less than 2; [Kim, Figs 10C-D shows that a user can select another content 1032 (window overlapping instruction) in addition to the content 1031 [See ¶-130-133]. When the second content 1032 ("no less than 2") is selected, the images are shown as by floating UI 450 (M floating windows) [See ¶-133-134]. The images overlap one another in the floating UI 450 [See ¶-96]. A skilled artisan would understand that the floating UI 450 has not been moved to any other area. A skilled artisan would understand that the above steps could be performed for another N set of contents]
displaying a second window number identifier at a specified position in the target area; [Kim, The floating UI 450 includes the number "2" ("second window number identifier") to indicated the number of stored contents [See ¶-134]]
moving, responsive to reception of a third movement instruction for the N overlapped floating windows, the N overlapped floating windows [Kim, The user may 
from the target area to the second page; and [Kwon, As shown in Fig 14, the user may copy an image content to the clipboard and then switch to a message transceiving application (second page) [See ¶-223-225]. The user can drag (fourth movement instruction) the image content from the clipboard region (target area) to the message application (second page), and send a message to a contact [See ¶-225-226, 277-278]]
sending, responsive to reception of a second release instruction for the N overlapped floating windows, N multimedia resources stored within the target area to the recipient together [Kim, The user may share content by selecting share icon 572 (third release instruction) or by moving the content to a corresponding execution screen [See ¶-105, 141]. The content may be shared with other devices, e.g. devices 102 and 104 (recipient) [See ¶-105, 141]. When the user shares a plurality of images, the processor may combine them into a single image for sharing (together) [See ¶-93]].
Claims 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160062557 A1 thereafter “Kim”), in view of Kwon et al (US 20150026620 A1 thereafter "Kwon"), in view of Sefton (US 10942632 B1), in view of Abbey et al (US 20080059904 A1 thereafter "Abbey").
As to claim 4, Kim, Kwon, and Sefton disclose the method of claim 1, further comprising: zooming in, responsive to reception of a first preset instruction for the first floating window in the target area, the first floating window, … [Kim, as shown in Figs 
However, Kim, Kwon, and Sefton do not teach "…performing background blurring on areas other than the first floating window."
On the other hand, Abbey does teach "…performing background blurring on areas other than the first floating window."
Abbey discloses an interface wherein when a window receives focus, the background windows and desktop (areas other than the first floating window) are blurred [See ¶-33-34]. Figs 7 and 8 show different levels of blurring [See ¶-35-36].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim's image popup, Kwon’s clipboard region, and Sefton’s clipboard message to incorporate the teachings of Abbey's background blurring.
Motivation to do so would be to increase the focus on a main window and reducing visual clutter, as taught by Abbey [See ¶-34, 2].
As to claim 12, Kim, Kwon, and Sefton disclose the device of claim 9, wherein the processor is further configured to: zoom in, responsive to reception of a first preset instruction for the first floating window in the target area, the first floating window, … [Kim, as shown in Figs 4D, when a user selects a floating UI 450 (first floating window), the captured thumbnail image is enlarged as shown in Fig 4E [See ¶-98-99]].
However, Kim, Kwon, and Sefton do not teach "…performing background blurring on areas other than the first floating window."

Abbey discloses an interface wherein when a window receives focus, the background windows and desktop (areas other than the first floating window) are blurred [See ¶-33-34]. Figs 7 and 8 show different levels of blurring [See ¶-35-36].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim's image popup, Kwon’s clipboard region, and Sefton’s clipboard message to incorporate the teachings of Abbey's background blurring.
Motivation to do so would be to increase the focus on a main window and reducing visual clutter, as taught by Abbey [See ¶-34, 2].
Claims 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160062557 A1 thereafter "Kim"), in view of Kwon et al (US 20150026620 A1 thereafter "Kwon"), in view of Sefton (US 10942632 B1), in view of Krishnaraj et al (US 20110126156 A1 thereafter “Krishnaraj”).
As to claim 5, Kim, Kwon, and Sefton do not disclose “displaying in a scrolling manner, responsive to reception of a window viewing instruction in the target area, floating windows held within the target area.”
On the other hand, Krishnaraj does teach “displaying in a scrolling manner, responsive to reception of a window viewing instruction in the target area, floating windows held within the target area.”
Krishnaraj discloses that the interface transitions from album mode display of images (“floating windows held within the target area”) to a grid mode display of the reception of a window viewing instruction”) [See ¶-108-111]. The user can then scroll images (scrolling manner) in grid mode [See ¶-63].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim's overlapping floating UI, Kwon’s clipboard region, and Sefton’s clipboard message to incorporate the teachings of Krishnaraj’s grid mode.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Krishnaraj’s grid mode scrolling would have predictably resulted in allowing the user to more easily view all images within a stack of images.
As to claim 13, Kim, Kwon, and Sefton do not disclose “display in a scrolling manner, responsive to reception of a window viewing instruction in the target area, floating windows held within the target area.”
On the other hand, Krishnaraj does teach “display in a scrolling manner, responsive to reception of a window viewing instruction in the target area, floating windows held within the target area.”
Krishnaraj discloses that the interface transitions from album mode display of images (“floating windows held within the target area”) to a grid mode display of the images in response to a user input (“reception of a window viewing instruction”) [See ¶-108-111]. The user can then scroll images (scrolling manner) in grid mode [See ¶-63].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim's overlapping floating UI, 
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Krishnaraj’s grid mode scrolling would have predictably resulted in allowing the user to more easily view all images within a stack of images.
Claims 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160062557 A1 thereafter “Kim”), in view of Kwon et al (US 20150026620 A1 thereafter "Kwon"), in view of Sefton (US 10942632 B1), in view of Wei et al (US 20150177954 A1 thereafter "Wei").
As to claim 6, Kim, Kwon, and Sefton do not disclose "adjusting, responsive to reception of a third movement instruction for the first floating window in the target area, a display position of the first floating window in the target area."
On the other hand, Wei does teach "adjusting, responsive to reception of a third movement instruction for the first floating window in the target area, a display position of the first floating window in the target area."
Wei discloses that thumbnails in a share bar (target area) can be arranged in any order by a user [See ¶-42]. A thumbnail 212b (first floating window) is shown in the share bar, and is moved by the user (third movement instruction) to the left of thumbnail 212a [See ¶-42].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim’s overlapping floating UI, 
Motivation to do so would be to arrange the thumbnails in any desired order, as taught by Wei [See ¶-42].
As to claim 14, Kim, Kwon, and Sefton do not disclose "adjust, responsive to reception of a third movement instruction for the first floating window in the target area, a display position of the first floating window in the target area.”
On the other hand, Wei does teach "adjust, responsive to reception of a third movement instruction for the first floating window in the target area, a display position of the first floating window in the target area.”
Wei discloses that thumbnails in a share bar (target area) can be arranged in any order by a user [See ¶-42]. A thumbnail 212b (first floating window) is shown in the share bar, and is moved by the user (third movement instruction) to the left of thumbnail 212a [See ¶-42].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kim’s overlapping floating UI, Kwon’s clipboard region, and Sefton’s clipboard message to incorporate the teachings of Wei's thumbnail rearrangement.
Motivation to do so would be to arrange the thumbnails in any desired order, as taught by Wei [See ¶-42].

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ROBERTO BORJA/           Primary Examiner, Art Unit 2173